tii0.;Nit                                            11/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0710


                                        DA 19-0710
                                                                         FILED
 CITY OF MISSOULA,                                                      NOV 2 3 2020
                                                                     Bovven Greenwood
                                                                   Clerk of Suprerne Court
              Plaintiff and Appellee,                                 Rtert= nf Montana



       v.                                                           ORDER

 CHRISTIAN BRIDENSTINE,

              Defendant and Appellant.


       Counsel for Appellant Christian Bridenstine filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Bridenstine time to
respond, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
a direct appeal of Bridenstine's conviction in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Bridenstine personally.
       DATED this           day of November, 2020.




                                                               Chief Justice
    Justices




?